      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MESSENGER,                       :

                 Plaintiffs,             :   CIVIL ACTION NO. 3:19-308

          v.                             :      (JUDGE MANNION)

CABOT OIL & GAS                          :
CORPORATION, et al.,
                                         :
                 Defendants

                               MEMORANDUM
     Pending before the court is the plaintiff Michael Messenger’s motion

for conditional certification and issuance of notice under 29 U.S.C. §216(b).

(Doc. 39). Additionally, Messenger has filed a motion for equitable tolling.

(Doc. 71). For the reasons set forth below, the motion for conditional

certification will be GRANTED in part and DENIED in part, and the motion

for equitable tolling will be GRANTED.


     I.        BACKGROUND

     In August 2019, Messenger filed the present motion for conditional

certification, (Doc. 39), and a brief in support, (Doc. 40). In it, Messenger

alleges that Carrie’s Transport & Rental, LLC employed at least sixty

individuals who primarily provided services vacuuming water off well pads at
         Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 2 of 21




Cabot Oil & Gas Corporation’s well sites, but who also collected trash and

performed various other manual tasks. These individuals, termed “Laborers,”

worked shifts of twelve hours and were paid a day rate for their work. Despite

working over forty hours per week, Messenger contends they were not paid

overtime premiums because they were misclassified as independent

contractors. Messenger additionally alleges that supplying such labor was

the main business of Carrie’s and was essential to Cabot’s fracking

operations.

      Messenger seeks conditional certification pursuant to the Fair Labor

Standards Act, (“FLSA”), of a collective action specifically consisting of those

Laborers scheduled by Carrie’s to provide services operating vacuums on

Cabot well pads who were not paid overtime premiums for hours over forty

because they were misclassified as independent contractors. Messenger

filed a declaration, as well as four others by Laborers, in support of

conditional certification. (Doc. 39-2; Doc. 39-3; Doc. 39-4; Doc. 39-5; Doc.

39-6).

      Cabot filed a brief in opposition on September 6, 2019, prior to the

court granting its motion for an additional extension. The parties then filed a

joint case management plan wherein they agreed that all pre-certification




                                     -2-
       Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 3 of 21




discovery would be completed prior to the due date for the defendants’ briefs

in opposition. (Doc. 58).

      Carrie’s then filed a brief in opposition on January 3, 2020, (Doc. 62),

and Cabot filed a renewed brief in opposition the same day, (Doc. 61).

Messenger filed two reply briefs addressing Cabot’s and Carrie’s arguments

separately. (Doc. 63; Doc. 64).

      In May 2020, Messenger filed a motion for equitable tolling, (Doc. 71),

and a brief in support, (Doc. 72). Cabot filed a brief in opposition. (Doc. 73).

Carrie’s also filed a brief in opposition. (Doc. 74). Messenger filed a single

reply brief. (Doc. 76).

      Messenger also filed a motion for a telephonic status conference on

September 25, 2020, (Doc. 80), regarding his two pending motions.


      II.   STANDARD

      Certification of a plaintiff's collective action on behalf of “other

employees similarly situated” pursuant to § 216(b) proceeds in two steps: (1)

conditional certification and (2) final certification. Zavala v. Wal Mart Stores,

Inc., 691 F.3d 527, 535-36 (3d Cir. 2012). At step one, the plaintiff must make

a “modest factual showing” that the putative opt-in employees may be

provisionally categorized as similarly situated to the named plaintiffs for the

purpose of “facilitat[ing] the sending of notice to potential class members”

                                      -3-
       Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 4 of 21




and the conducting of pre-trial discovery. Id. at 536 (citations omitted). The

plaintiff's burden at step one is a “fairly lenient standard” requiring the

production of “some evidence, beyond pure speculation, of a factual nexus

between the manner in which the employer's alleged policy” affected the

named plaintiffs and those asserted to be similarly situated. Camesi v. Univ.

of Pittsburgh Med. Ctr., 729 F.3d 239, 243 (3d Cir. 2013) (citations

omitted); Zavala, 691 F.3d at 536 n.4 (citations omitted).

      Significantly, however, “district courts in this circuit have applied an

intermediate standard to the ‘similarly situated’ inquiry if the parties have

already engaged in discovery.” Sloane v. Gulf Interstate Field Services, Inc.,

No. 4:17 WL , 2017 WL 1105236, at *6 (M.D.Pa. Mar. 24, 2017). “Courts

have held this intermediate standard to require some factual showing that

the similarly-situated requirement is satisfied, as a result of the discovery as

measured against the original allegations and defenses.” Id. (internal

quotation marks omitted). Thus, “a more searching standard in cases where

substantial discovery has already changed hands is . . . consistent with the

Third Circuit’s instructions in Zavala.” Id. at *8.

      As stated, section 216(b) of the FLSA permits certification only if the

opt-in plaintiffs are “similarly situated” to the named plaintiffs. The Third

Circuit has indicated the relevant factors to consider as part of this analysis


                                       -4-
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 5 of 21




are “whether the plaintiffs are employed in the same corporate department,

division, and location; whether they advance similar claims; whether they

seek substantially the same form of relief; and whether they have similar

salaries and circumstances of employment.” Zavala, 691 F.3d at 536-37.

Other pertinent factors include, for example, the company division in which

the employees worked, factual and employment settings, individual

defenses, fairness and procedural consideration, and the reliance on

common evidence. Id. (citing 45C Am.Jur.2d Job Discrimination §2184).


     III.     DISCUSSION

              a. Conditional Certification

     Cabot and Carrie’s oppose conditional certification for different

reasons and, as a result, Messenger submitted two reply briefs addressing

them separately. The court will likewise address the defendants’ arguments

separately.

                   i. Conditional Certification as to Cabot

     In it renewed brief opposing conditional certification, Cabot presents a

different set of facts that came to light as a result of the parties’ pre-

certification discovery. Namely, Cabot alleges that Herbert H. Swiney was a

well consultant who performed safety and environmental services on Cabot

well sites through a Cabot-approved third-party vendor. Swiney also

                                     -5-
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 6 of 21




happened to own Carrie’s, which provided vacuuming equipment and

laborers in the oil and gas industry but did not have an agreement with Cabot

nor was Carrie’s a Cabot-approved vendor. Cabot avers that the use of

Carrie’s services on a well pad where Swiney, its owner, was acting as a well

consultant would have created a conflict of interest. Nevertheless, according

to Cabot, Swiney convinced an actual Cabot-approved vendor named ZF

Stoneworx (“ZF”) to allow Carrie’s to provide vacuuming equipment and

laborers on Cabot well pads under ZF’s name. ZF would submit the invoices

to Cabot on ZF’s letterhead, ZF decals were placed on Carrie’s equipment

being used on the well pads, and Swiney would refer to Carrie’s supervisors

and laborers as ZF personnel.

      Cabot states that, despite having completed the first phase of

discovery, wherein the aforementioned facts regarding ZF were discovered,

Messenger has not, and cannot, point to any evidence of a Cabot policy,

practice, or directive in violation of the FLSA that was common to Cabot and

Carrie’s. Cabot asserts that there is no evidence that Cabot was even aware

of, let alone involved in, the classification of Messenger or the Laborers or

their manner or rate of compensation. Despite this, Cabot argues that

Messenger baldly classifies it as a joint employer with Carrie’s.




                                     -6-
         Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 7 of 21




      Cabot cites numerous cases arguing that courts will deny conditional

certification in joint employer cases where the plaintiff fails to set forth at least

some evidence of a common policy, plan, or decision among all defendants

in violation of the law. Cabot argues this court should likewise deny

conditional certification as to Cabot where Messenger has only produced

evidence of policies, practices, or directives of Swiney or Carrie’s but not

Cabot.

      In response, Messenger takes the position that Cabot is misconstruing

the relevant standard for conditional certification which requires only that he

show the putative collective members are similarly situated—not that each

alleged joint employer created and implemented the unlawful policies at

issue. Messenger additionally takes issue with the authority and similarity of

the cases cites by Cabot.

      Upon reviewing the arguments and case law presented by Cabot and

Messenger, the court agrees that conditional certification is inappropriate

with respect to Cabot. Simply because the focus at this juncture is whether

a plaintiff has pointed to some evidence that employees are similarly situated

does not mean that Messenger is entitled to rely on bare assertions alone

with respect the entities he alleges engaged in the common policy or plan

that violated the law. “Plaintiffs can rely on the pleadings, but only as


                                        -7-
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 8 of 21




supplemented by other evidence, such as affidavits.” Guan Ming Lin v.

Benihana Nat'l Corp., 755 F.Supp.2d 504, 509 (S.D.N.Y. 2010). The

plaintiffs’ supporting allegations “must be specific, not conclusory.” Id.; see

also Morales v. Plantworks, Inc., No. 05-2349, 2006 WL 278154 (S.D.N.Y.

Feb. 2, 2006) (denying conditional certification based upon plaintiffs'

conclusory allegations and failure to show a common policy or plan).

“Particularly in cases involving Defendants that are separate corporate

entities, Plaintiffs must provide some evidence of a common policy to violate

the law.” Urresta v. MBJ Cafeteria Corp., No. 10-8277, 2011 U.S. Dist. LEXIS

120126, at *18 (S.D.N.Y. Oct. 17, 2011); see also Castro v. Spice Place, Inc.,

No. 07-4657, 2009 WL 229952, at *3 (S.D.N.Y. Jan. 30, 2009) (“Some

evidence of such a common policy to violate the law is particularly significant

in this case given that Defendant restaurants are six distinct New York

corporations and that defendants dispute plaintiffs' characterization of

defendants as a joint employer under the FLSA.”).

      Here, Messenger has not identified sufficient evidence of a common

policy to violate the law. Indeed, Messenger has not adduced evidence that

Cabot participated in any manner in the decision to classify the Laborers as

independent contractors or to decline to pay them overtime. While

Messenger’s accompanying declarations indicate Cabot instructed Laborers


                                     -8-
       Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 9 of 21




what to do once they were on Cabot’s site, they do not contain any

allegations Cabot participated in the determinations of pay. To the contrary,

as Cabot notes, the declarations specifically indicate that Carrie’s was

responsible for classifying them as independent contractors, Carrie’s issued

their payments and reported their income on IRS 1099 forms, and Carrie’s

set and communicated their work schedules and rates of pay.

      Although Messenger urges the court to adopt the reasoning of

Sullivan-Blake v. FedEx Ground Package Sys., Inc., No. 18-1698, 2019 WL

4750141 (W.D.Pa. Sept. 30, 2019), there are several significant differences

distinguishing that case from the instant one. There, the defendant, FedEx,

initially employed the plaintiffs and paid them overtime but subsequently

required them to be paid by independent service provider (“ISP”) that did not

pay overtime. Despite this change, the plaintiffs continued to wear the same

FedEx uniform, drive delivery vehicles with FedEx logos on them, and use

“special FedEx scanners for tracking packages,” and nothing about their jobs

changed. Id. at *2. The court rejected FedEx’s arguments against collective

certification based, at least in part, on the fact that the plaintiffs delivered

packages exclusively for FedEx, used vehicles bearing FedEx logos, and

aspects of their work were managed or directed by FedEx. Although FedEx

raised the argument that the ISPs were in charge of the plaintiffs’ pay and


                                     -9-
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 10 of 21




that the plaintiffs could not establish that all drivers employed by all ISPs

were subject to the same illegal compensation policy, the court noted that

those were inquires which would be “undertaken at step two of the

certification process with a more developed record.” Id. at *4.

      Conversely, here, there is a “more developed record” insofar as the

parties have completed all pre-certification discovery. Where such discovery

has occurred, plaintiffs must “make some factual showing that the similarly-

situated requirement is satisfied, as a result of the discovery as measured

against the original allegations and defenses.” Sloane, 2017 U.S.Dist.Lexis

43088, at *17. Despite the discovery here, Messenger has not cited to

evidence in support of its allegations that the Laborers were victims of a

common policy or plan of Cabot and Carrie’s. In contrast to Sullivan-Blake,

Messenger and the other Laborers drove vehicles with ZF decals on them,

used vacuuming equipment with ZF logos on it, were referred to as ZF

personnel. Additionally, Swiney testified that he personally elected to classify

the Laborers as independent contractors after consultation with his personal

accountant and that he decided their rate of pay. Messenger has not

demonstrated that Cabot had any involvement in those decisions.

      While Messenger contends that there is no support for the position that

conditional certification should not apply to Cabot solely because it did not


                                     - 10 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 11 of 21




implement its own separate unlawful policy applicable to the Laborers,

Messenger overstates his burden. While is it not necessary that Cabot have

its own identical policy in violation of the FLSA, Messenger must make at

least some showing that Cabot had knowledge of and participation in the

illegal policy so as to make it a “common policy to violate the law.” Again, in

spite of the completion of pre-certification discovery, Messenger has not

done so here.

      As was observed by another court presented with a similar scenario in

Castro v. Spice Place, Inc., “[s]ince the defendants’ status as a joint employer

has not yet been resolved, plaintiffs must present some evidence to show

that defendants maintained a common scheme or policy before this Court

can grant collective action certification under §216(b). [Messenger has] not

met this burden.” 2009 WL 229952, at *3.

      Accordingly, the court will DENY in part Messenger’s motion for

conditional certification as it relates to Cabot.


                  ii. Conditional Certification as to Carrie’s

      Carrie’s argues that conditional certification is inappropriate since the

proposed collective members are not similarly situated. Carrie’s asserts that

the economic realities test, which applies to Messenger’s misclassification

claim, requires a highly individualized fact-specific inquiry and that the court

                                      - 11 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 12 of 21




cannot simply look to common payment policies and procedures to

determine whether Messenger and the other Laborers were similarly

situated. See Rutherford Food Corp. v. McComb, 331 U.S. 722, 730 (1947)

(indicating economic reality rather than technical concepts control whether

an individual is an employee within the meaning of the FLSA). Carrie’s

argues that, in engaging in this analysis, the court should consider what the

collective members must prove at trial and “determine whether the proof to

demonstrate that the workers are ‘employees’ or ‘independent contractors’

can be applied to the class as a whole.” (Doc. 62, at 15) (quoting Bamgbose

v. Delta-T Group, Inc., 684 F.Supp.2d 660, 669 (E.D.Pa. 2010)).

      In considering the pertinent factors here, Carrie’s contends that

Messenger’s and the other Laborers’ testimony reveals they are not similarly

situated despite the indications in their declarations’ that they supplied labor,

were paid a daily rate, and were misclassified. In particular, Carrie’s notes

that while three opt-in plaintiffs testified they were scheduled by Carrie’s

agents to appear at particular well pads and perform vacuuming, Messenger

and another opt-in plaintiff indicated that they came to be under the

supervision of Cabot employees.

      Carrie’s also notes that while one of the opt-in plaintiffs testified about

the extensive skills he obtained prior to performing labor for Carrie’s and


                                     - 12 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 13 of 21




Cabot and that he was specifically trained regarding pressure, this is contrary

to Messenger’s claim that he was performing “unskilled” labor.

      Lastly, Carrie’s cites one of the opt-in plaintiff’s testimony that, as a

result of his experience, he was one of two individuals appointed to serve as

a “lead” and function as a “mouthpiece” for Cabot’s company men. (Doc. 62,

at 21). Carrie’s suggests that this demonstrates another “key difference” in

the opt-in plaintiffs’ relationship with Carrie’s and Cabot. (Doc. 62, at 20).

      Relatedly, Carrie’s contends that conditional certification should be

denied   because     Messenger’s      declarations   state   only   generalized

assumptions instead of the necessary personal knowledge that other

employees experienced the same violations as them. See White v. Risk Bus.

Co., 743 F.Supp.2d 380, 388 (D.N.J. 2010) (declining conditional certification

because the plaintiffs’ certifications provided only “mere generalizations”

about the other putative collective members as opposed to personal

knowledge of their work situations). Specifically, Carrie’s notes that while

Messenger’s declaration indicates that other Laborers “did the exact same

job, were paid the same way, and were subject to all of the same rules and

conditions of employment,” (Doc. 39-2, at 30), Messenger’s deposition

testimony indicated that he knew little about the terms and conditions of the

other Laborers’ employment.


                                     - 13 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 14 of 21




      In response, Messenger contends that he met the burden for

conditional certification, that independent contractor misclassification is a

common policy for which courts will routinely grant conditional certification,

and that any discrepancies in the testimony of the opt-in plaintiffs is not

appropriately considered in this stage and, even if it were, it would not render

the collective dissimilar.

      The court agrees with Messenger. At this stage, Messenger is not

required to make a substantial showing that he is similarly situated. Instead,

he must make some factual showing of the similarly situated requirement.

Here, the court concludes that Messenger has done so by presenting

evidence, via declarations and deposition testimony, demonstrating that the

putative collective members are similarly situated for purposes of conditional

certification. In sum, Messenger has presented evidence that the putative

members performed substantially similar job duties operating vacuums on

Cabot well pads, were paid a day rate and classified as independent

contractors, and were not paid overtime. See Herring v. Hewitt Assocs., Inc.,

No. 06-267, 2007 WL 2121693, at *6 (D.N.J. July 24, 2007) (rejecting a

defendant’s argument against certification on the basis that “determining

whether the potential plaintiffs are similarly situated [would] require a highly-




                                     - 14 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 15 of 21




individualized and fact-specific analysis into the disparate factual and

employment settings of each putative plaintiff”).

      Although Carrie’s contends that the allegations of being similarly

situated are based only on generalized assumptions, Messenger cites

Swiney’s specific testimony that he classified the Laborers as independent

contractors and that he personally set the Laborers’ day rate, which was the

same for all Laborers. (Doc. 64-1, at 7).

      As to the alleged discrepancies in job duties cited by Carrie’s, while

this deposition testimony “may play a more significant role after discovery [is

completed] and during an analysis of the second and final similarly situated

tier, [Messenger] ha[s] advanced sufficient evidence to meet [his] low burden

at this first tier of the similarly situated question.” Felix De Asencio v. Tyson

Foods, Inc., 130 F.Supp.2d 660, 663 (E.D.Pa. 2001). After all, Messenger

must only show that they are similarly situated—not identical. 29 U.S.C.

§216(b). Accordingly, the court will GRANT in part Messenger’s motion for

conditional certification as it relates to Carrie’s.


            b. Equitable Tolling

      An action for unpaid overtime compensation under the FLSA must be

commenced within two years after the cause of action accrued, except that

a cause of action arising out of a willful violation may be commenced within

                                       - 15 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 16 of 21




three years after the cause of action accrued. 29 U.S.C. §255(a). In addition,

under the FLSA, an action is commenced for named plaintiffs on the date

when the complaint is filed, and for non-named plaintiffs, on the date when

written consent to become a party plaintiff is filed. 29 U.S.C. §256. “Opt-in

plaintiffs’ FLSA claims are therefore particularly vulnerable to the running of

the statute of limitations while motions for conditional certification and notice

remain undecided.” Depalma v. Scotts Co. LLC, No. 13-7740, 2017 WL

1243134, at *2 (D.N.J. Jan. 20, 2017).

      Carrie’s ceased operating on January 15, 2019.1 Messenger indicates

that he does not seek to pursue claims for any workweeks attributable to

work performed for Carrie’s successor entity—i.e., for any workweeks after

January 15, 2019. Thus, Messenger originally sought notice for the time

period of three years prior to the date of the court’s order approving notice

until January 15, 2019. However, in light of the passage of time, allegedly

due in part to the defendants’ insistence on the completion of pre-certification

discovery, Messenger requests the court toll the statute of limitations as of



      1
        Although Messenger initially indicated that Carrie’s ceased operating
on January 15, 2019, (Doc. 40, at 7), he subsequently states that it ceased
operating on January 15, 2018, (Doc. 72, at 8). Messenger’s proposed notice
utilizes the January 15, 2019 date. Because Carrie’s “redlining” of
Messenger’s proposed notice, (Doc. 62-7, at 2), did not modify the January
15, 2019 date, the court will likewise utilize the January 15, 2019 date.
                                     - 16 -
       Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 17 of 21




August 23, 2019—the date that Messenger filed the motion for conditional

certification.

      Messenger urges that equitable tolling is appropriate here where the

delay was not occasioned by Messenger or the opt-in plaintiffs. Messenger

cites a plethora of cases wherein courts have elected to equitably toll the

statute of limitations in FLSA cases. Messenger emphasizes that, in light of

the timeframe here, any collective member who opts in after receiving notice

will find his claims barred or in the third year of the FLSA’s statute of

limitations, which is applicable only if he can prove that the defendants acted

“willfully” in reckless disregard of their obligations under the FLSA.

      It is “a well-established principle of law that equitable tolling doctrines

are ‘read into every federal statute of limitation.’” Ramadan v. Chase

Manhattan Corp., 156 F.3d 499, 504 (3d Cir.1998) (quoting Holmberg v.

Armbrecht, 327 U.S. 392, 396–97 (1946)). The doctrine “can rescue a claim

otherwise barred as untimely by a statute of limitations when a plaintiff has

been prevented from filing in a timely manner due to sufficiently inequitable

circumstances.” Santos ex rel. Beato v. United States, 559 F.3d 189, 197 (3d

Cir. 2009) (internal citation omitted).

      The Third Circuit has identified three scenarios where equitable tolling

applies: “(1) where the defendant has actively misled the plaintiff respecting


                                      - 17 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 18 of 21




the plaintiff's cause of action; (2) where the plaintiff in some extraordinary

way has been prevented from asserting his or her rights; or (3) where the

plaintiff has timely asserted his or her rights mistakenly in the wrong forum.”

Hedges v. United States, 404 F.3d 744, 751 (3d Cir. 2005) (internal quotation

marks omitted). These three scenarios are not exclusive, however, as the

ultimate question is whether a grant of equitable tolling would be “in the

interest[s] of justice.” Taylor v. Pittsburgh Mercy Health Sys., Inc., Civ.

No.09–377, 2009 WL 1324045, at *3 (W.D.Pa. May 11, 2009). Many courts

have applied the doctrine of equitable tolling in FLSA cases like the present

where, in accordance with “the court’s managerial responsibility” to oversee

the certification process,” equitable tolling was necessary despite not fitting

squarely into one of the three instances identified by the Third Circuit. Jones

v. Giant Eagle, No. 18-1534, 2019 WL 4743687, at *5 (W.D.Pa. Sept. 30,

2019).

      “[T]he delay caused by the time required for a court to rule on a motion,

such as one for certification of a collective action in a FLSA case, may be

deemed an ‘extraordinary circumstance’ justifying application of the

equitable tolling doctrine.” Yahraes v. Restaurant Assocs. Events Corp., No.

10-cv-935, 2011 WL 844963, at *2 (E.D.N.Y. Mar. 8, 2011)(collecting cases).

“While plaintiffs wishing to pursue their rights cannot sit on them indefinitely,


                                     - 18 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 19 of 21




those whose putative class representatives and their counsel are diligently

and timely pursuing the claims should also not be penalized due to the

courts’ heavy dockets and understandable delays in rulings.” McGlone v.

Cont. Callers, Inc., 867 F.Supp.2d 438, 445 (S.D.N.Y. 2012). Such is the

case here where the delay is attributable to numerous factors, none of which

are the fault of the opt-in plaintiffs. Indeed, “the inherent benefits of the

collective action ‘will disappear’ if [opt-in] plaintiffs are not notified of the suit

before their statute of limitations expires.” Stickle v. SCI Western Mkt.

Support Ctr., No. 08-083, 2008 U.S.Dist.Lexis 83315, at *64-65 (D.Ariz.

Sept. 29, 2008) (quoting Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165,

170 (1989)). Indeed, although it dealt with tolling in the context of individual

claims filed prior to certification in class actions, the Third Circuit’s recent

decision in Aly v. Valeant Pharmaceuticals International Inc., recognized that

tolling is, “at its core, an equitable doctrine,” and “while [the] Court remains

concerned with judicial economy . . . it need not be achieved at the expense

of litigant for whom the [] tolling rule was designed.” __ F.3d. __, 2021 WL

2448108, at *7 (3d Cir. 2021) (internal quotation marks omitted).

Furthermore, “statutes of limitation are intended to prevent the ‘surprise’

revival of old claims that plaintiffs failed to diligently pursue. But surprise is

not an issue in this context.” Id. at *6.


                                       - 19 -
      Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 20 of 21




      Accordingly, the court will GRANT Messenger’s motion for equitable

tolling and will toll the statute of limitations as of August 23, 2019. As a result,

the time period listed on the notice will be for the three years prior to August

23, 2019, or August 23, 2016, to January 15, 2019.


            c. Notice
      Carrie’s raises numerous objections to Messenger’s proposed notice,

reminder, and consent form and also incorporates the objections raised by

Cabot. Messenger concedes to certain modifications such as the removal of

the undersigned’s name from the notice and that social security numbers,

dates of birth, and telephone numbers are unnecessary unless the notices

are returned as undeliverable. Messenger contests nearly all of Carrie’s

remaining objections.

      Preliminarily, the court will hold, as it has in the past, that a reminder

notice is permitted. See Higgins v. Bayada Home Health Care, Inc., No.16-

2382, 2018 WL 8368874, at *3 (M.D.Pa. May 11, 2018). However, in light of

the number and specificity of the objections to the form of the notice, the

reminder, and the consent form, including, for example, whether certain

sentences should be underlined, the parties are DIRECTED to confer and

within fourteen days to submit an agreed-upon notice, reminder, and

consent form to the court for approval.


                                       - 20 -
         Case 3:19-cv-00308-MEM Document 90 Filed 06/21/21 Page 21 of 21




        IV.   CONCLUSION

        For the reasons set forth above, Messenger’s motion for conditional

certification and issuance of notice, (Doc. 39), is DENIED in part with respect

to Cabot and GRANTED in part with respect to Carrie’s. Messenger’s

motion for equitable tolling, (Doc. 71), is GRANTED, and the court will toll

the statue of limitations as of August 23, 2019.

        Within fourteen days from the date of this memorandum and order,

counsel for Messenger and Carrie’s are DIRECTED to confer and to submit

an agreed-upon notice, reminder notice, and consent form for the court’s

review and approval.

        Finally, Messenger’s motion for a telephonic status conference

regarding his pending motions, (Doc. 80), is DENIED without prejudice to

renew.

        An appropriate order follows.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: June 21, 2021
19-0308-01




                                        - 21 -
